DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 15/859,180 the examiner acknowledges the applicant's submission of the amendment dated 08/30/2021. At this point, claims 11-13 have been amended. Claims 1-10 and 15-20 have been cancelled. Claims 21-35 have been newly added. Claims 11-14 and 21-35 are pending.

Allowable Subject Matter
Claims 11-14 and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 11, 23, and 29, taking claim 29 as exemplary 
Though Bursey (US 2009/0089078 A1), part of the prior art of record, teaches the use of quality control and tracking of packets with machine learning in paragraphs [0122], [0194], and [0226] by using a quality of service to provide a level of guaranteed performance in a distributed computing environment and by using machine learning for networking.
And though Das et al., (“Application-to-Core Mapping Policies to Reduce Memory System Interference in Multi-Core Systems”), part of the prior art of record, teaches reducing of congestion of packets between devices on page 7 under 3.1 cluster formation and on page 11 by using clustering techniques, routing techniques, and packet scheduling to reduce interference.

“determining a relative share of intra-chassis and inter-chassis communication bandwidth consumed by each application managed by the machine learning framework; determining congestion points within intra-chassis and inter-chassis communication links; and adjusting an application communication schedule based on a relative share of communication bandwidth and congestion points within intra-chassis and inter- chassis communication links, wherein adjusting the application communication schedule includes scheduling an inter-chassis message in place of an intra-chassis message in response to determining existence of intra-chassis congestion.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of machine learning, the use of quality service, and the scheduling of packets to reduce congestion, it does not teach that each communication schedule of an application (of multiple applications) managed by a machine learning framework is adjusted based on a relative share of communication bandwidth and congestion points within intra-chassis and inter-chassis communication links and that the adjusting of the application communication schedule includes scheduling an inter-chassis message in place of an intra-chassis message in response to determining existence of intra-chassis congestion.
Dependent claim(s) 12-14, 21-22, 24-28, and 30-35 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 11, 23, and 29 upon which claims 12-14, 21-22, 24-28, and 30-35 depend.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANE D. WOOLWINE
Primary Examiner




/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124